Richards v Bastin (2018 NY Slip Op 07610)





Richards v Bastin


2018 NY Slip Op 07610


Decided on November 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CARNI, CURRAN, TROUTMAN, AND WINSLOW, JJ.


1182 CA 18-00972

[*1]MONICA RICHARDS, PLAINTIFF-APPELLANT,
vJULIA L. BASTIN, DEFENDANT-RESPONDENT, ET AL., DEFENDANT. 


WILLIAM MATTAR, P.C., ROCHESTER (MATTHEW J. KAISER OF COUNSEL), FOR PLAINTIFF-APPELLANT.
HAGELIN SPENCER LLC, BUFFALO (MATTHEW D. PFALZER OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Niagara County (Frank Caruso, J.), entered January 8, 2018. The order granted in part the motion of defendant Julia L. Bastin for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on August 22 and 27, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: November 9, 2018
Mark W. Bennett
Clerk of the Court